Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 12/06/19.
Claims 1-29 are under examination.
Claims 1-29 are amended via a preliminary amendment filed on 12/06/19, which is considered by the examiner.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 12/09/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
7.	The drawings filed on 12/06/19 are accepted by the examiner.

Specification Objections

9.	Claim 29, in part, recites, "a computer storage medium…" in line the preamble and the specification fails to have antecedent basis for the terms in the claims. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
10.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to: “HANDOVER DELAY REDUCTION OPERATING IN A CELL USING UNLICENSED SPECRUM”
Appropriate Correction is required.


Claim Objections 
11.	Claims 1, 3, 6-7, 10-12, 15, 17, 20, 24-25 & 29 are objected to because of the following informalities:  
12.	Claim 1, in part, recites, “network node” in line 5. Since it is recited for the first time in the claim, for clarity it is suggested to change “network node” to “a network node”.
13.	Claims 15 (in line 3) & 29 (in line 5) are also objected for the same reason as set forth above for claim 1.
14.	Claim 1, recites, “a downlink, DL, signal” in line 5 and “a discovery reference signal, DRS, subframe” in line 7 respectively. It is recommended to change to, “a downlink (DL)signal” in line 5 and “a discovery reference signal(DRS) subframe” in line 7 respectively.
15.	Claims 15 & 29 are also objected for the same reason as set forth above for claim 1.
6, recites, “a physical broadcast channel, PBCH,..”. It is recommended to change to, “a physical broadcast channel (PBCH)in line 3.
17.	Claim 20 is also objected for the same reason as set forth above for claim 6.
18.	Claim 7, recites, “a system information block, SIB,..” in lines 2-3. It is recommended to change to, “a system information block (SIB)
19.	Claims 12 & 20 are also objected for the same reason as set forth above for claim 7.
20.	Claim 29, in part, recites, “A computer storage medium storing a computer program comprising instructions which, when executed on a processor of a wireless communication device, causes the wireless communication device to perform  a method for reducing handover delay, the wireless communication device being arranged to operate in a cellular communication system and to operate in a cell using unlicensed spectrum, the method comprising:
” in the preamble. It is recommended to change to, “A computer storage medium storing a computer program comprising instructions which, when executed on a processor of a wireless communication device, causes the wireless communication device to perform   reducing handover delay, the wireless communication device being arranged to operate in a cellular communication system and to operate in a cell using unlicensed spectrum,  comprising:”
21.	Claims 1, in part, recites, “neighbouring” in line 5 and in line 10. It is recommended to change to, “neighboring”.
22.	Claims 15 & 29 are also objected for the same reason as set forth above for claim 1.
23.	Claims 3, in part, recites, “the serving node” in line 5. Since it is recited for the first time in the claim, for clarity it is suggested to change “ serving node” to “a serving node”.
24.	Claim 17 is also objected for the same reason as set forth above for claim 3.
10, in part, recites, “the received signal” in line 2. Since it is recited for the first time in the claim, for clarity it is suggested to change “ received signal” to “a received signal”.
26.	Claim 24 is also objected for the same reason as set forth above for claim 10.
27.	Claims 11, in part, recites, “the age of the previously stored data” in line 2. Since it is recited for the first time in the claim, for clarity it is suggested to change “ age of the previously stored data” to “an age of the previously stored data”.
28.	Claim 25 is also objected for the same reason as set forth above for claim 11.
Appropriate Correction is required.

Claim Rejections - 35 USC § 101
39.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

30.	Claims 29 is rejected under 35 U.S.C. 101 because it fails to be limited to embodiments which fall within a statutory category.
	Claim 29 recites, “a computer storage medium….” in the preamble of the claim.
In the specification (2020/0196207), page 6, Para. 0076 recites, as follows:
“The methods according to the present disclosure is suitable for implementation with aid of processing means, such as computers and/or processors, especially for the case where the processing element 308 demonstrated above comprises a processor handling mobility. Therefore, there is provided computer programs, comprising instructions 5 arranged to cause the processing means, processor, or computer to perform the steps of any of the methods according to any of the embodiments described with reference to Figs 1 and 2. The computer programs preferably comprise program code which is stored on a computer readable medium 400, as illustrated in Fig. 4, which can be loaded and executed by a processing means, processor, or computer 402 to cause it to perform the 10 methods, respectively, according to embodiments of the present disclosure, preferably as any of the embodiments described with reference to Figs 1 and 2. The computer 402 and computer program product 400 can be arranged to execute the program code sequentially where actions of the any of the methods are performed stepwise, computer readable medium 400 and computer 402 in Fig. 4 should be construed to be for illustrative purposes only to provide understanding of the principle, and not to be construed as any direct illustration of the elements.”

Applicant has provided no antecedent basis for the claim terminology “a computer storage medium” since the applicant fails inclusively and specifically provided antecedent basis to limit the specific statutory embodiments. “a computer storage medium” belongs to the intrinsic non statutory embodiments such as carrier signal, radio wave, light wave, and transmission medium/media. The specification mentions about “a computer storage medium” while the claims recites “computer readable medium” which do not have support in the specification. 
Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, powder, or solid. Signals are not “composition[s] of matter.” Thus, a transitory, propagating signal is not a “process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter. (See In re Nuijten, 500 F. 3d 1346 1356 n.7 (Fed. Cir 2007). 
31.	In view of the above analysis, claim 29 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.


Claim Rejections - 35 USC § 112
32.	The following is a quotation of 35 U.S.C. 112 (b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

33.	Claims 1-29 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
34.	Claims 1, recites, “a wireless communication device arranged to operate in a cellular communication system and to operate in a cell using unlicensed spectrum, the wireless communication device comprising:
a receiver  configured to receive a downlink, DL, signal from network node operating a neighbouring cell operating in the unlicensed spectrum,  the DL signal  comprising a discovery reference signal, DRS, subframe; and
a memory arranged to store data associated with the DRS subframe,  the wireless communication device  being configured to, upon receiving a handover command on a handover from a network node operating a serving cell to a target cell, where the neighbouring cell is the target cell, 
perform a random access procedure for handover to the target cell.”
The specification as original filed (See Page 5; lines 1-8 & lines 25-31) discloses as follow:
“For random access channel (RACH) procedure in licensed carrier operation, in order to determine the RACH opportunity (or also known as (P)RACH occasion), i.e. the subframe number in which it can perform random access, the UE needs to know the frame timing which is provided in the target cell’s Secondary Synchronization Signal 5 (SSS). For RACH procedure in unlicensed carrier operation, i.e. according to MFA specifications, the DRS can be floating, i.e. PSS/SSS are not fixed to SF#0 or SF#5. Therefore, the subframe offset is provided in the MIB, which is mapped to PBCH. So in contrast to FTE, the UE needs to read MIB before it can perform random access. In unlicensed carrier operation, the handover delay may be long due to the target cell PBCH unavailability caused by LBT failure, resulting in longer service interruption and bigger latency for data services. Also in the cases where DRS transmission succeeds in the target cell, where the DRS periods can vary between 40 to 160 ms, which may be significant in terms of the handover delay. It is therefore a desire 30 to provide an approach for limiting handover delay for handover to a target cell using unlicensed spectrum.”
It is clear from the description that the present invention intends to limit the handover delay for a handover to a target cell using unlicensed spectrum, said delay being caused by the target cell PBCH unavailability due to LBT procedure, and because receiving the PBCH is required to determine the subframe number in which the UE can perform random access. 
This problem is resolved by the UE receiving and storing frame timing information, or raw data enabling to obtain the latter once decoded, from a PBCH channel included in a DRS subframe, using the stored information later on upon receiving a handover command to determine the next PRACH occasion, and transmitting PRACH to the target cell within said next PRACH occasion.
This means that it is essential to the invention that the random access procedure uses the stored data (See page 11, lines 28-32; claim 2), the random access procedure transmissions with the target node being performed in the next available random access occasion after the handover command is received, determined using frame timing information determined from the stored data (See page 5, lines 1 -8; page 12, lines 2-4; claims 2 and 6). Thus, the random access procedure cannot be successful without the use of the stored data and also it is not clear that whether the random access procedure uses the stored data or not. 
35.	Claim 1 should hence has defined these lacking features.
36.	Claims 15 & 29 are also rejected for the same reason as set forth above for claim 1.
37.	Claims 2-14 & 16-28 are rejected for the same reasons as stated above by virtue of their dependency on a rejected based claim.
For the purpose of examination, examiner will interpret the claims as best understood.


Claim Rejections - 35 USC § 103
38.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


39.	Claims 1-2, 6-10, 13-16, 20-24 & 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (hereinafter referred as Marinier) U.S. Patent Application Publication # 2016/0066255, in view of Malladi et al. (hereinafter referred as Malladi) U.S. Patent Application Publication # 2016/0007353 A1.
Regarding claims 1 & 15: Marinier disclose a wireless communication device (See FIG. 1B & Para. 0027; WTRU 102)/ a method performed by a wireless communication device for reducing handover delay (See Para. 0016, 0058, 0066 & 0072; A random access procedure is triggered, for example by…e.g., handover (HO) command and accelerate the detection and identification of the cell and gain timing information), the wireless communication device being arranged to operate in a cellular communication system and to operate in a cell using spectrum (See FIG. 1B, Para. 0016; WTRU 102c, 102d implements a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN)), the wireless communication device comprising:
a receiver  (See FIG. 1B & Para. 0027; WTRU 102 includes Transceiver 120) configured to receive a downlink, DL, signal from network node operating a neighbouring cell operating in the spectrum (See Para. 0006, 0070 & 0072; A WTRU detects a state of a cell by detecting a discovery reference signal (DRS) and determining the state of the cell based on the DRS. enable a WTRU to obtain cell detection information for a neighbor cell, e.g., a cell to which the WTRU may not be connected. The WTRU detects the presence and identify at least one property of at least one auxiliary synchronization signal (AuSS), discovery signal, or reference signal transmitted by a cell to accelerate the detection and identification of that cell and gain timing information), the DL signal  comprising a discovery reference signal, DRS, subframe (See Para. 107 & 108; Discovery signals may be transmitted according to different subframe patterns and the WTRU may attempt to detect a synchronization signal (e.g., PSS, SSS, or AuSS) of a neighbor cell in a subframe ... where PSS/SSS or AuSS of the serving cell is received); and
a memory (See FIG. 1B & Para. 0027; WTRU 102 includes Non-removable Memory) arranged to store data associated with the DRS subframe (See Para. 0108 & 0137; The WTRU assumes that the PSS/SSS or AuSS of the neighbor cell may be repeated N times at known time intervals (e.g., 5 ms and/or 10 ms later) to improve robustness, and may attempt detection by using the signals received from these N subframes"; improving detection robustness by combining signals received from N subframes, wherein a synchronisation/ discovery signal is repeated N times at known time intervals, implies that the N subframes comprising the discovery signal, i.e. DRS subframes, are stored to enable either individually or once combined to allow said detection based on combined signals), 
the wireless communication device being configured to, upon receiving a handover command on a handover from a network node operating a serving cell to a target cell, where the neighbouring cell is the target cell (See Para. 0058; random access procedure may be triggered, for example, by reception of a RRC Connection Reconfiguration with a mobilityControlinformation information element (IE) (e.g., handover (HO) command)), 
perform a random access procedure for handover to the target cell (See Para. 0058; WTRU accesses the resources of an eNB by performing a contention-based random access (CBRA) or a contention-free random access (CFRA), for example, when operating in a connected mode ... A random access procedure may be triggered, for example, by ... reception of a RRC Connection Reconfiguration with a mobilityControlinformation information element (IE) (e.g., handover (HO) command).
Though, it is a common knowledge in the art to deploy cells of cellular system in the unlicensed spectrum to enable access to additional spectrum but Marinier does not explicitly discloses a neighboring cell operating in the unlicensed spectrum.
However, Malladi from the same field of endeavor discloses a neighboring cell operating in the unlicensed spectrum (See Para. 0055 & 0070; uplink and downlink transmissions over an unlicensed radio frequency spectrum band, in some examples, the unlicensed radio frequency spectrum band may be used for cellular communications (e.g., Long Term Evolution (LTE) communications or LTE-Advanced (LTE-A) communications. LTE/LTE-A may be deployed under different scenarios using the unlicensed radio frequency spectrum band. The deployment scenarios may include a supplemental downlink mode in which LTE/LTE-A downlink communications in the licensed radio frequency spectrum band may be offloaded to the unlicensed radio frequency spectrum band, a carrier aggregation mode in which both LTE/ LTE-A downlink and uplink communications may be offloaded from the licensed radio frequency spectrum band to the unlicensed radio frequency spectrum band, or a standalone mode in which LTE/LTE-A downlink and uplink communications between a base station 105 and a wireless device 115 may take place in the unlicensed radio frequency spectrum band).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a neighboring cell operating in the unlicensed spectrum as taught by Malladi in the system of Marinier to discover a cell in systems operating in an unlicensed radio frequency spectrum band (See Para. 0003; lines 1-2).
Regarding claims 2 & 16: The combination of Marinier and Malladi disclose a method/a wireless communication device.
Furthermore, Marinier discloses a method/a wireless communication device, wherein the wireless communication device is  configured to perform the random access procedure directly based on the stored data without trying to receive the target cell DRS after the reception of the handover command (See Para. 0071, 0012 & 0130-0131; Cell detection information 200 may include ... a PRACH resource 230. For example, PRACH resource 230 may include an indication of one or more of a preamble to be used, a set of PRBs for to be used preamble transmission, a preamble format to be used, and/or the like"; paragraph 121, "The WTRU may be configured with a PRACH configuration associated with a discovery resource or a group of discovery resources in a layer. The WTRU may use the PRACH configuration to transmit a preamble, e.g., to indicate to the eNB its presence upon detecting the corresponding AuSS or discovery resource"; paragraphs 130 and 131, first three lines, "For example, the WTRU may start performing measurements and/or may trigger a measurement report as per the legacy procedure for a measurement object that includes the discovery resource ... The reporting configuration may include events or configuration specific to a discovery resource, such as an event trigger and/or a reporting format. Hence it would be obvious to the skilled person that the PRACH parameters used for the access after a handover, which are obtained from the discovery signals during monitoring/reporting procedures, do not need to be received upon receiving the handover command, since they were already acquired).
Regarding claims 6 & 20: The combination of Marinier and Malladi disclose a method/a wireless communication device.
Furthermore, Malladi discloses a method/a wireless communication device, wherein the stored data associated with the DRS subframe includes a physical broadcast channel, PBCH, wherein the performing of the random access procedure is based on frame timing associated with the PBCH (See Para. 0057; system information to be transmitted using one or more ... shared channels transmitted over an unlicensed radio frequency spectrum band". It is well known in the art of 3GPP E-UTRAN systems that system information, i.e. MIB/SIBs, are transmitted over PBCH and common PDSCH channels).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the stored data associated with the DRS subframe includes a physical broadcast channel, PBCH, wherein the performing of the random access procedure is based on frame timing associated with the PBCH as taught by Malladi in the system of Marinier to discover a cell in systems operating in an unlicensed radio frequency spectrum band (See Para. 0003; lines 1-2).
Regarding claims 7 & 21: The combination of Marinier and Malladi disclose a method/a wireless communication device.
Furthermore, Malladi discloses a method/a wireless communication device, wherein the stored data associated with the DRS subframe includes a system information block, SIB, received via a physical downlink shared channel, PDSCH (See Para. 0057; system information to be transmitted using one or more ... shared channels transmitted over an unlicensed radio frequency spectrum band". It is well known in the art of 3GPP E-UTRAN systems that system information, i.e. MIB/SIBs, are transmitted over PBCH and common PDSCH channels).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the stored data associated with the DRS subframe includes a system information block, SIB, received via a physical downlink shared channel, PDSCH as taught by Malladi in the system of Marinier to discover a cell in systems operating in an unlicensed radio frequency spectrum band (See Para. 0003; lines 1-2).
Regarding claims 8 & 22: The combination of Marinier and Malladi disclose a method/a wireless communication device.
Furthermore, Malladi discloses a method/a wireless communication device, wherein the data associated with the DRS subframe is stored as raw received data, and the wireless communication device is  configured to decode the raw received data when performing the random access procedure (See Para. 0093; in order to perform soft combining, a wireless device know which transmission contain the same SIB (i.e., where the SFN is not incremented in one symbol relative to another) and can therefore be combined).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the data associated with the DRS subframe is stored as raw received data, and the wireless communication device is configured to decode the raw received data when performing the random access procedure as taught by Malladi in the See Para. 0003; lines 1-2).
Regarding claims 9 & 23: The combination of Marinier and Malladi disclose a method/a wireless communication device.
Furthermore, Malladi discloses a method/a wireless communication device, wherein the wireless communication device is configured to soft combine received raw data with stored raw data, wherein the decoding is performed for the soft-combined raw data (See Para. 0093; in order to perform soft combining, a wireless device know which transmission contain the same SIB (i.e., where the SFN is not incremented in one symbol relative to another) and can therefore be combined).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the wireless communication device is configured to soft combine received raw data with stored raw data, wherein the decoding is performed for the soft-combined raw data as taught by Malladi in the system of Marinier to discover a cell in systems operating in an unlicensed radio frequency spectrum band (See Para. 0003; lines 1-2).
Regarding claims 10 & 24: The combination of Marinier and Malladi disclose a method/a wireless communication device.
Furthermore, Marinier discloses a method/a wireless communication device, wherein the data associated with the DRS subframe is achieved by decoding the received signal and storing the decoded data (See Para. 0137; the WTRU may include the AuSS or discovery signal detection identity in the detection reporting or also in a measurement report as described herein such that the network may determine which specific AuSS or discovery signal is being reported; paragraph 67, "WTRU may be configured to determine one or more items of cell detection information (e.g., cell identity ...)... one or more items of cell detection information may include in the AuSS (e.g., encoded in the AuSS). The cell identity encoded in the AuSS, being reported in a measurement report sent later on to the network, it is implicit that data associated with the DRS subframe, such as cell identity encoded therein, is stored as cell identity, i.e. once decoded, so as to be included in the subsequent report).
Regarding claims 13 & 27: The combination of Marinier and Malladi disclose a method/a wireless communication device.
Furthermore, Marinier discloses a method/a wireless communication device, wherein the ageing time threshold is calculated based on estimated time drift in relation to the target node (See Para. 0070; Since the reference signals are used to get cell timing information, it would be obvious to provide an ageing time threshold which is based on estimated time drift of the cell).
Regarding claims 14 & 28: The combination of Marinier and Malladi disclose a method/a wireless communication device.
Furthermore, Marinier discloses a method/a wireless communication device, wherein the handover is from a cell operating in licensed or unlicensed spectrum (See Para. 0154; The WTRU may perform a handover to the small cell or may be reconfigured to use the resources of the small cell while maintaining a connection to the cell of the macro eNB (e.g., dual connectivity)". A macro eNB, from which a handover to a small cell is performed, is conventionally operating in a licensed spectrum).
Regarding claim 29: Marinier disclose a computer storage medium storing (See FIG. 1B & Para. 0027; WTRU 102 includes Non-removable Memory) a computer program comprising instructions which, when executed on a processor (See FIG. 1B & Para. 0027; WTRU 102 includes Processor 118) of a wireless communication device, causes the wireless communication (See Para. 0016, 0058, 0066 & 0072; A random access procedure is triggered, for example by…e.g., handover (HO) command and accelerate the detection and identification of the cell and gain timing information),
 the wireless communication device being arranged to operate in a cellular communication system and to operate in a cell using spectrum (See FIG. 1B, Para. 0016; WTRU 102c, 102d implements a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN)), the method comprising:
receiving a downlink, DL, signal from network node operating a neighbouring cell operating in the spectrum (See Para. 0006, 0070 & 0072; A WTRU detects a state of a cell by detecting a discovery reference signal (DRS) and determining the state of the cell based on the DRS. enable a WTRU to obtain cell detection information for a neighbor cell, e.g., a cell to which the WTRU may not be connected. The WTRU detects the presence and identify at least one property of at least one auxiliary synchronization signal (AuSS), discovery signal, or reference signal transmitted by a cell to accelerate the detection and identification of that cell and gain timing information), the DL signal comprising a discovery reference signal, DRS, subframe (See Para. 107 & 108; Discovery signals may be transmitted according to different subframe patterns and the WTRU may attempt to detect a synchronization signal (e.g., PSS, SSS, or AuSS) of a neighbor cell in a subframe ... where PSS/SSS or AuSS of the serving cell is received);
storing data associated with the DRS subframe (See Para. 0108 & 0137; The WTRU assumes that the PSS/SSS or AuSS of the neighbor cell may be repeated N times at known time intervals (e.g., 5 ms and/or 10 ms later) to improve robustness, and may attempt detection by using the signals received from these N subframes"; improving detection robustness by combining signals received from N subframes, wherein a synchronisation/ discovery signal is repeated N times at known time intervals, implies that the N subframes comprising the discovery signal, i.e. DRS subframes, are stored to enable either individually or once combined to allow said detection based on combined signals);
receiving a handover command from a network node operating a serving cell where the neighbouring cell is a target cell (See Para. 0058; random access procedure may be triggered, for example, by reception of a RRC Connection Reconfiguration with a mobilityControlinformation information element (IE) (e.g., handover (HO) command)): and
performing a random access procedure for handover to the target cell (See Para. 0058; WTRU accesses the resources of an eNB by performing a contention-based random access (CBRA) or a contention-free random access (CFRA), for example, when operating in a connected mode ... A random access procedure may be triggered, for example, by ... reception of a RRC Connection Reconfiguration with a mobilityControlinformation information element (IE) (e.g., handover (HO) command).
Though, it is a common knowledge in the art to deploy cells of cellular system in the unlicensed spectrum to enable access to additional spectrum but Marinier does not explicitly discloses a neighboring cell operating in the unlicensed spectrum.
However, Malladi from the same field of endeavor discloses a neighboring cell operating in the unlicensed spectrum (See Para. 0055 & 0070; uplink and downlink transmissions over an unlicensed radio frequency spectrum band, in some examples, the unlicensed radio frequency spectrum band may be used for cellular communications (e.g., Long Term Evolution (LTE) communications or LTE-Advanced (LTE-A) communications. LTE/LTE-A may be deployed under different scenarios using the unlicensed radio frequency spectrum band. The deployment scenarios may include a supplemental downlink mode in which LTE/LTE-A downlink communications in the licensed radio frequency spectrum band may be offloaded to the unlicensed radio frequency spectrum band, a carrier aggregation mode in which both LTE/ LTE-A downlink and uplink communications may be offloaded from the licensed radio frequency spectrum band to the unlicensed radio frequency spectrum band, or a standalone mode in which LTE/LTE-A downlink and uplink communications between a base station 105 and a wireless device 115 may take place in the unlicensed radio frequency spectrum band).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a neighboring cell operating in the unlicensed spectrum as taught by Malladi in the system of Marinier to discover a cell in systems operating in an unlicensed radio frequency spectrum band (See Para. 0003; lines 1-2).

40.	Claims 3-5, 11-12, 17-19 & 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier, in view of Malladi, further in view of 3GPP et al. (hereinafter referred as 3GPP) NPL document, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Requirements for support of radio resource management (Release 14)", 28 March 2017 (2017-03-28), pages 65-507 (as disclosed in the IDS).
Regarding claims 3 & 17: The combination of Marinier and Malladi disclose all the limitations of the claimed invention with an exception of wherein initiation of the random access one of: calculated considering a limited search time for the DRS of the target cell. 
However, 3GPP from the same field of endeavor discloses initiation of the random access procedure is performed within a handover interruption time, wherein the handover interruption time is one of: calculated considering a limited search time for the DRS of the target cell (See section 5.1.2.1.2; The interruption time is the time between end of the last TTI containing the RRC command ... and the time the UE starts transmission of the new PRACH"; section 5.1.2.1.2.1 on page 113, Tinterrupt is calculated based on Tsearch> wherein Tsearch is "the time required to search the target cell).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include initiation of the random access procedure is performed within a handover interruption time, wherein the handover interruption time is one of: calculated considering a limited search time for the DRS of the target cell as taught by 3GPP in to a combined system of Malladi and Marinier, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 4 & 18: The combination of Marinier, Malladi and 3GPP disclose a method/a wireless communication device.
Furthermore, 3GPP discloses a method/a wireless communication device, wherein the performing of the random access procedure is performed based on the stored data when the stored data is determined to be valid (See section 5.1.2.1.2.1 on page 113, "If the target cell is known, then Tsearch = 0ms", "In the interruption requirement a cell is known if it has been meeting the relevant cell identification requirement during the last 5 seconds).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the performing of the random access procedure is performed based on the stored data when the stored data is determined to be valid as taught by 3GPP in to a combined system of Malladi and Marinier, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 5 & 19: The combination of Marinier, Malladi and 3GPP disclose a method/a wireless communication device.
Furthermore, 3GPP discloses a method/a wireless communication device, wherein the stored data is determined to    be valid based on any one op age of the stored data signal quality at reception of the stored data; and target cell timing drift (See section 5.1.2.1.2.1 on page 113, last three lines, "meeting the relevant cell identification requirement during the last 5 seconds ... Relevant cell identification requirements are described in Clause 8.1.2.2.1 for intra-frequency handover and Clause 8.1.2.3.1 for interfrequency handover"; clause 8.1.2.2.1 on pages 191-192, or clause 8.1.2.3.1 on pages 197-198).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the stored data is determined to    be valid based on any one op age of the stored data signal quality at reception of the stored data; and target cell timing drift as taught by 3GPP in to a combined system of Malladi and Marinier, would have yield predictable results of interoperability and compatibility between the telecommunication equipment (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 11 & 25: The combination of Marinier, Malladi and 3GPP disclose a method/a wireless communication device.
Furthermore, 3GPP discloses a method/a wireless communication device, wherein the receiving of the DL signal and storing the data associated with the DRS subframe comprise a refresh procedure of stored data including; measuring quality of a newly received DL signal; comparing the measured quality with a measured quality of previously stored data, wherein the previously stored data is; maintained if; the measured quality is below the quality of the previously stored data; and the age of the previously stored data is below an ageing time threshold; and replaced otherwise by data associated with the DRS subframe of the newly received DL signal (See section 5.1.2.1.2, "meeting the relevant cell identification requirement during the last 5 seconds ... Relevant cell identification requirements are described in Clause 8.1.2.2.1 for intrafrequency handover...". Cell identification requirements enabling to consider the cell as already known, comprise the cell being detectable and having sufficient quality, according to RSRP/RSRQ criteria, during the last 5 seconds. Therefore once the quality criteria is not anymore met, or the 5 seconds have elapsed, the cell is considered unknown and needs to be searched again, it would therefore be obvious to apply a refresh procedure).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the receiving of the DL signal and storing the data associated with the DRS subframe comprise a refresh procedure of stored data including; measuring quality of a newly received DL signal; comparing the measured quality with a measured quality of previously stored data, wherein the previously stored data is; maintained if; the measured  as taught by 3GPP in to a combined system of Malladi and Marinier, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 12 & 26: The combination of Marinier, Malladi and 3GPP disclose a method/a wireless communication device.
Furthermore, 3GPP discloses a method/a wireless communication device, wherein the quality comprises any one of: signal-to-noise ratio, SNR; signal-to-interference ratio, SIR; signal-to-interference-and-noise ratio, SINR; reference signal received power, RSRP; and reference signal received quality, RSRQ (See section 5.1.2.1.2, "meeting the relevant cell identification requirement during the last 5 seconds ... Relevant cell identification requirements are described in Clause 8.1.2.2.1 for intrafrequency handover...". Cell identification requirements enabling to consider the cell as already known, comprise the cell being detectable and having sufficient quality, according to RSRP/RSRQ criteria, during the last 5 seconds).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the quality comprises any one of: signal-to-noise ratio, SNR; signal-to-interference ratio, SIR; signal-to-interference-and-noise ratio, SINR; reference signal received power, RSRP; and reference signal received quality, RSRQ as taught by 3GPP in to a combined system of Malladi and Marinier, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

Conclusion
41.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Kung et al. 2020/0015236 A1 (Title: METHOD AND APPARATUS FOR PERFORMING RANDOM ACCESS RESOURCE SELECTION IN A NEW RADIO ACCESS TECHNOLOGY-UNLICENSED CELLS IN A WIRELESS COMMUNICATION SYSTEM) (See abstract, Para. 0005 & 0058).
	B.	Golitschek et al. 2020/0008240 A1 (Title: EFFICIENT RACH BEHAVIOR) (See FIG. 4 & Para. 0103, 0119 & 0175).
	C.	Yoon et al. 2019/0074886 (Title: METHOD FOR TRANSMITTING AND RECEIVING REFERENCE SIGNAL AND APPARATUS THEREFOR) (See Para. 0046, 0058 & 0060).
42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469